This is an action of trespass on the case brought to recover damages for injuries to the person and to property caused as the plaintiff alleges by the negligence of the defendant. A trial in the Superior Court resulted in a verdict for the plaintiff and the case is here on defendant's exception to the refusal of the trial justice to grant a new trial.
About 4:15 o'clock on the afternoon of January 29, 1931, plaintiff was driving his automobile along Bainbridge avenue on his way to his home on Sycamore street. Bainbridge avenue ends at Westminster street which street it was necessary for the plaintiff to cross and make thereon a short *Page 169 
left turn in order to enter Sycamore street. As plaintiff approached Westminster street he says that he slowed down almost to a stop; looked in both directions on Westminster street and saw no automobile moving in either direction. His view easterly was obstructed by a building, used for store purposes, on the corner of Bainbridge avenue and Westminster street so that from the place where he made his observation he could see easterly only about 60 or 70 feet. He did not again look but drove on to Westminster street and came into collision with the automobile of defendant which was being driven in a westerly direction by his son.
Westminster street where the collision occurred is a wide street; it is double-tracked for street cars and has sidewalks about 10 feet in width. The building above referred to was built to the street line, but the corner has been cut off on a diagonal line so as to provide an entrance to the store from each street. This fact and the width of the sidewalk makes it possible for a driver of an automobile about to enter Westminster street from Bainbridge avenue to see a long distance easterly on Westminster street without entering on that part of said street used for vehicular traffic.
Plaintiff testified that his automobile had reached the first rail of the outbound street car track before he saw defendant's car and that his automobile, which was of the sedan type, was struck near the rear door, when he was between the two lines of street car tracks.
Westminster street is a heavily traveled arterial highway; to enter it in safety from a side street requires a high degree of caution. One of plaintiff's witnesses, an employee of a filling station located directly opposite the junction of Bainbridge avenue and Westminster street, testified as follows: "When you come out of Bainbridge avenue you have to come to a stop; that is just necessary along there; then you have to shift your car into second, at least, to go into Westminster street." After looking from a point where his vision was limited plaintiff entered Westminster *Page 170 
street at a speed of from 15 to 18 miles an hour without again looking to see if it was safe for him to cross.
An automobile proceeding along Westminster street at a moderate rate of speed will cover 60 to 70 feet in a few seconds. The plaintiff had the opportunity to observe traffic conditions on Westminster street from an unobstructed viewpoint before he entered said street, and had he done so he could not have failed to see defendant's car approaching the intersection. In failing to look when he had a clear view plaintiff was guilty of contributory negligence and he therefore cannot recover for the injuries of which he complains. Clarke v. R.I. Elec. LightingCo., 16 R.I. 463; Beerman v. Union R.R., 24 R.I. 275;Jacobson v. O'Dette, 42 R.I. 447; Correia v. Cambra,51 R.I. 472; Keenan v. Providence Journal Co., 52 R.I. 54.
Defendant's exception is sustained and, as our conclusion of the law applicable to the case precludes recovery, plaintiff may appear before this court on March 27, 1933, and show cause, if any he has, why the case should not be remitted to the Superior Court with direction to enter judgment for the defendant.